                                                             1    CHERYL L. GRAVES , ESQ.
                                                                  FARLEY & GRAVES, P. C.
                                                             2    807 G Street, Suite 250
                                                                  Anchorage, Alaska 99501
                                                             3    Phone: (907) 274-5100 Fax: (907) 274-5111
                                                                  Email: cgraves@farleygraves.com
                                                             4
                                                                  Attorneys for Defendant USAA General
                                                             5    Indemnity Company

                                                             6
                                                                                        IN THE UNITED STATES DISTRICT COURT
                                                             7
                                                                                    FOR THE DISTRICT OF ALASKA AT ANCHORAGE
                                                             8
                                                                  ELIZABETH HICKEY,
                                                             9
                                                                                                Plaintiff,
                                                             10
                                                                                         v.
                                                             11
FARLEY & GRAVES, P. C.




                                                                  USAA GENERAL INDEMNITY COMPANY,
                         (907) 274-5100 FAX (907) 274-5111
                           ANCHORAGE, ALASKA 99501




                                                             12
                              807 G STREET, SUITE 250




                                                                                                Defendant.              Case No: 3:21-cv-00112-JWS
                                                             13

                                                             14                                      NOTICE OF REMOVAL

                                                             15          Pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1441, USAA General Indemnity Company

                                                             16   [USAA GIC], the party in the above matter, gives notice that Case No. 3PA-21-01312 CI, as

                                                             17   captioned above, is hereby removed to the United States District Court for the District of Alaska

                                                             18   from the Superior Court for the State of Alaska, Third Judicial District at Palmer, where said case

                                                             19   was originally filed and is currently pending. USAA GIC states:

                                                             20          1.      Removing party, USAA General Indemnity Company, is the defendant in the

                                                             21   above-captioned action;

                                                             22

                                                             23


                                                                   NOTICE OF REMOVAL                                    Page 1 of 3                                /JT
                                                                   HICKEY V USAA
                                                                   CASE NO:                                                                                      32893


                                                                   Case 3:21-cv-00112-JWS Document 1 Filed 05/07/21 Page 1 of 3
                                                             1           2.      On March 30, 2021, the above-entitled action was commenced against USAA

                                                             2    GIC in the Superior Court for the State of Alaska, Third Judicial District at Palmer and is

                                                             3    presently pending in that court;

                                                             4           3.      USAA GIC was served with a summons and complaint on April 8, 2021;

                                                             5           4.      This Notice is filed within thirty (30) days of the date of the original service on

                                                             6    defendant;

                                                             7           5.      The above-entitled action involves citizens of different states, in that, at the time

                                                             8    of the commencement of this action, Plaintiff was a citizen of the State of Alaska and resided in

                                                             9    Alaska. USAA GIC is, and was at all times pertinent to this action, a Texas corporation. Thus,

                                                             10   complete diversity exists between Plaintiff and Defendant;

                                                             11
FARLEY & GRAVES, P. C.




                                                                         6.      The amount in controversy, exclusive of interest and costs, is alleged to be in
                         (907) 274-5100 FAX (907) 274-5111
                           ANCHORAGE, ALASKA 99501




                                                             12
                              807 G STREET, SUITE 250




                                                                  excess of $100,000, as more fully appears in the Complaint, a copy of which is attached to this
                                                             13   Notice and made by reference a part hereof;
                                                             14          7.      This Court has original jurisdiction of the above-entitled action pursuant to 28
                                                             15   U.S.C. § 1332 and removal of the action to this Court is proper pursuant to 28 U.S.C. § 1441(a).
                                                             16          8.      A copy of all process, pleadings, and orders served upon defendant USAA GIC is
                                                             17   filed herewith in the Notice of Lodging State Court Documents.
                                                             18
                                                                         DATED this 7th day of May 2021 at Anchorage, Alaska.
                                                             19
                                                                                                                FARLEY & GRAVES, P. C.
                                                             20

                                                             21                                                 By:      /s/Cheryl L. Graves/
                                                                                                                      CHERYL L. GRAVES
                                                             22                                                       Alaska Bar No.: 9711062
                                                                                                                      Attorneys for Defendant USAA General
                                                             23                                                       Indemnity Company

                                                                   NOTICE OF REMOVAL                                     Page 2 of 3                                /JT
                                                                   HICKEY V USAA
                                                                   CASE NO:                                                                                       32893


                                                                   Case 3:21-cv-00112-JWS Document 1 Filed 05/07/21 Page 2 of 3
                                                             1             CERTIFICATE OF SERVICE

                                                                       Pursuant to Civil Rule 5, I hereby certify that
                                                             2    on this 7th day of May 2021 a true and correct
                                                                  copy of the foregoing was served electronically on
                                                                  the following person(s):
                                                             3
                                                                        Gregory S. Parvin Esq.
                                                             4          Law Office of Gregory S. Parvin
                                                                        290 N. Willow Street
                                                                        Wasilla, AK 99654
                                                             5          Fax: (907) 376-2828
                                                                        Email: gparvin@gparvinlaw.com
                                                             6          gcuret@gparvinlaw.com


                                                             7    By:       /s/ Cheryl L. Graves/

                                                             8

                                                             9

                                                             10

                                                             11
FARLEY & GRAVES, P. C.

                         (907) 274-5100 FAX (907) 274-5111
                           ANCHORAGE, ALASKA 99501




                                                             12
                              807 G STREET, SUITE 250




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23


                                                                   NOTICE OF REMOVAL                                     Page 3 of 3     /JT
                                                                   HICKEY V USAA
                                                                   CASE NO:                                                            32893


                                                                   Case 3:21-cv-00112-JWS Document 1 Filed 05/07/21 Page 3 of 3
